                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND
Shahidullah, et. al.
                                                        *
      Plaintiff,
                                                        *
                                                                                  8:20-cv-03602-PWG
      v.                                                               Case No.
                                                        *
Shankar, et. al.
      Defendant.                                        *

                                   ENTRY OF APPEARANCE IN A CIVIL CASE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
                                                                       Plaintiffs
             Enter my appearance as counsel in this case for the _______________________________

             I certify that I am admitted to practice in this Court.


12/14/2020
Date                                                        Signature
                                                             Justin Sadowsky, Bar # 20128
                                                            Printed name and bar number

                                                             453 New Jersey Ave SE, Washington DC 20003

                                                            Address
                                                             jsadowsky@cair.com
                                                            Email address
                                                             (646) 785 9154
                                                            Telephone number
                                                             (202) 379-3317
                                                            Fax number




EntryofAppearanceCivil (08/2015)
